regarding the decision to enter a guilty plea, a petitioner must
                demonstrate a reasonable probability that, but for counsel's errors,
                petitioner would not have pleaded guilty and would have insisted on going
                to trial. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112
                Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of the
                inquiry must be shown, Strickland, 466 U.S. at 697, and the petitioner
                must demonstrate the underlying facts by a preponderance of the
                evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004).
                            First, appellant claimed that his trial counsel was ineffective
                for promising him probation. Appellant claimed that he does not speak
                English well and his counsel took advantage of the language barrier in
                advising appellant to accept the plea negotiations. Appellant failed to
                demonstrate that his counsel's performance was deficient or that he was
                prejudiced. The written guilty plea agreement, which appellant
                acknowledged was read to him in Spanish, contained no promise of
                probation and appellant affirmatively acknowledged that sentencing was
                left to the discretion of the district court and no promises not contained in
                the plea agreement had been made. The written guilty plea agreement
                further informed him of the potential consequences of the plea. Appellant
                was personally canvassed by the district court and informed sentencing
                decisions were left to the district court's discretion. Therefore, we
                conclude that the district court did not err in denying this claim.
                            Second, appellant claimed that his trial counsel failed to
                inform him about his right to a direct appeal. Appellant's claim is not
                supported by the record. Appellant expressly waived his right to appeal
                the conviction in the guilty plea agreement, which appellant acknowledged

SUPREME COURT
        OF
     NEVADA
                                                      2
(Oj 1947A
                   was read to him in Spanish. Therefore, the district court did not err in
                   denying this claim. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                     Saitta


                   cc: Hon. Douglas W. Herndon, District Judge
                        Luis Arnoldo Lopez
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    cep